DIXON, Judge.
Plaintiffs appeal from an adverse judgment in their damage suit.
Mrs. Swan was driving alone at night at an intersection of blacktop roads when she lost control of her car and drove into a ditch. She said she lost control of her car when an automobile attempted to make a left turn in front of her, and she had to go around the car to miss it.
Mrs. Swan was driving in a westerly direction on the Flournoy-Lucas Road. *669The defendants were on the same road driving in an easterly direction. As the automobiles approached the intersection of the Wallace Lake Road and St. Vincent Avenue, the defendants stopped in preparation for turning to the left.
Also stopped at that intersection were the witnesses Dorothy and Maurice Wilson. Their automobile was on the Wallace Lake-St. Vincent road, headed north, but stopped at a stop sign waiting for the other two vehicles to clear the intersection.
Mrs. Swan said that the Thomas vehicle started its turn to the left as she entered the intersection, but stopped before completing the turn. Nevertheless, Mrs. Swan testified that the Thomas vehicle crossed the centerline of the road, leaving insufficient room for her to pass, making it necessary for her to swerve her car to the right to avoid hitting the Thomas automobile. In swerving to the right, she encountered some obstruction, and lost control of her vehicle. She was injured when her car crashed into the ditch.
Alice and James Thomas admitted that they planned to turn to the left, but denied that they had crossed the centerline. They testified that their automobile was brought to a halt with sufficient room for the Swan automobile to pass, and that Mrs. Swan’s automobile seemed to be out of control as it came across the intersection.
The Wilsons testified that the Thomas automobile had crossed the centerline, and had failed to leave sufficient room for Mrs. Swan to pass.
The trial judge was in a better position than we to weigh the testimony of the witnesses. The Wilsons were confused on portions of their testimony. The Thomas vehicle was between them and the center-line of the road. They were not in the best position to judge the width of the road left for Mrs. Swan to pass. We cannot say, from the evidence in the record, that the trial judge committed error in holding that the plaintiffs failed to prove their case by a preponderance of the evidence.
The judgment of the district court is affirmed, at the cost of the appellants.